

116 HR 7006 IH: Improving Care in Home Health Agencies Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7006IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Ms. Velázquez (for herself, Ms. Sewell of Alabama, Ms. Jackson Lee, Mr. Nadler, Ms. Clarke of New York, Mr. Serrano, Mr. McGovern, Mr. Espaillat, and Ms. Meng) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to waive the application of certain conditions of payment and conditions of participation for home health services furnished in an emergency area during an emergency period, and for other purposes.1.Short titleThis Act may be cited as the Improving Care in Home Health Agencies Act.2.Modification of the application of certain conditions of payment and conditions of participation for home health services furnished in an emergency area during an emergency periodSection 1135(b) of the Social Security Act (42 U.S.C. 1320b–5) is amended—(1)in paragraph (7), by striking at the end and; (2)in paragraph (8), by striking the period at the end and inserting ; and; and(3)by inserting the following new paragraph:(9)in the case of a home health service (as defined in section 1861(m)) and the home health agency documents the receipt of verbal orders issued by the physician, nurse practitioner, physician assistant, or clinical nurse specialist, as appropriate, with respect to such home health service, conditions of payment or conditions of participation that would otherwise require written—(A)signed and dated plan of treatment;(B)orders for care; (C)certification of benefit eligibility; or(D)documentation of a face-to-face encounter..